 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    AUSTIN THOMAS,                                     Case No. 1:17-cv-01068-AWI-BAM (PC)
12                       Plaintiff,                      FINDINGS AND RECOMMENDATION
                                                         REGARDING DISMISSAL OF ACTION,
13            v.                                         WITHOUT PREJUDICE, FOR FAILURE TO
                                                         OBEY A COURT ORDER AND FAILURE
14    I. LOZANO, et al.,                                 TO PROSECUTE
15                       Defendants.                     (ECF No. 11)
16                                                       FOURTEEN (14) DAY DEADLINE
17

18   I.     Background

19          Plaintiff Austin Thomas is a state prisoner proceeding pro se and in forma pauperis in this

20   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On April 8, 2019, the Court issued a screening order finding that Plaintiff had stated

23   cognizable claims for excessive force in violation of the Eighth Amendment against Defendant

24   Lozano and for failure to intervene in violation of the Eighth Amendment against Defendant Shirk,

25   but failed to state any other claims against any other defendants. (ECF No. 11.) The Court ordered

26   Plaintiff to either, within thirty days, file a second amended complaint or notify the Court in writing

27   that he does not wish to file a second amended complaint and is willing to proceed only on the

28   claims against Defendants Lozano and Shirk that the Court identified as cognizable. (Id. at 9.) The
                                                        1
 1   time for Plaintiff to either file a second amended complaint or a written notice of his willingness to

 2   proceed only on the claims found cognizable by the Court has expired, and Plaintiff has failed to

 3   either file a second amended complaint, a written notice, or otherwise communicate with the Court

 4   regarding this action.

 5   II.    Failure to Prosecute and Failure to Obey a Court Order

 6          A.      Legal Standard

 7          Local Rule 110 provides that “[f]ailure . . . of a party to comply with these Rules or with

 8   any order of the Court may be grounds for imposition by the Court of any and all sanctions . . .

 9   within the inherent power of the Court.” District courts have the inherent power to control their

10   dockets and “[i]n the exercise of that power they may impose sanctions including, where

11   appropriate, . . . dismissal.” Thompson v. Hous. Auth., 782 F.2d 829, 831 (9th Cir. 1986). A court

12   may dismiss an action based on a party’s failure to prosecute an action, failure to obey a court order,

13   or failure to comply with local rules. See, e.g., Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995)

14   (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th

15   Cir. 1992) (dismissal for failure to comply with an order requiring amendment of complaint);

16   Malone v. U.S. Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987) (dismissal for failure to comply

17   with court order).

18          In determining whether to dismiss an action, the Court must consider several factors:

19   “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its

20   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases
21   on their merits[;] and (5) the availability of less drastic sanctions.” Henderson v. Duncan, 779 F.2d

22   1421, 1423 (9th Cir. 1986); see Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).

23          B.      Discussion

24          In this case, Plaintiff has failed to comply with the Court’s April 8, 2019 screening order

25   and either file a second amended complaint or a written notice that he is willing to proceed only on

26   the cognizable claims identified by the Court. Further, Plaintiff has not requested an extension of
27   time to comply with the Court’s April 8, 2019 screening order, or otherwise communicated with

28   the Court regarding this action in any manner. Plaintiff’s failure to continue prosecuting this action
                                                         2
 1   by obeying the Court’s April 8, 2019 order is hindering this litigation from being resolved

 2   expeditiously and preventing the Court from effectively managing its docket. Therefore, the Court

 3   finds that both the first and second factors weigh in favor of dismissal.

 4          The third factor, risk of prejudice to defendants, also weighs in favor of dismissal, since a

 5   presumption of injury arises from the occurrence of unreasonable delay in prosecuting an action.

 6   Anderson v. Air W., 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor usually weighs against

 7   dismissal because public policy favors disposition on the merits. Pagtalunan v. Galaza, 291 F.3d

 8   639, 643 (9th Cir. 2002). However, “this factor lends little support to a party whose responsibility

 9   it is to move a case toward disposition on the merits but whose conduct impedes progress in that

10   direction[,]” which is the case here.      In re Phenylpropanolamine (PPA) Products Liability

11   Litigation, 460 F.3d 1217, 1228 (9th Cir. 2006) (citation and internal quotation marks omitted).

12   Thus, in this case, the fourth factor weighs in favor of dismissal.

13          Finally, the Court’s warning to a party that failure to obey the court’s order will result in

14   dismissal satisfies the “considerations of the alternatives” requirement. Ferdik, 963 F.2d at 1262;

15   Malone, 833 at 132–33; Henderson, 779 F.2d at 1424. The Court’s April 8, 2019 screening order

16   expressly warned Plaintiff that his failure to comply with the Court’s order would result in a

17   recommendation of dismissal of this action, without prejudice, for failure to obey a court order and

18   for failure to prosecute. (ECF No. 11, at 10.) Thus, Plaintiff had adequate warning that dismissal

19   could result from his noncompliance.

20          Additionally, at this stage in the proceedings there is little available to the Court that would
21   constitute a satisfactory lesser sanction while protecting the Court from further unnecessary

22   expenditure of its scarce resources. Plaintiff is proceeding in forma pauperis in this action, making

23   monetary sanctions of little use, and the preclusion of evidence or witnesses is likely to have no

24   effect given that Plaintiff has ceased litigating this case. Therefore, the fifth factor also weighs in

25   favor of dismissal.

26   III.   Conclusion and Recommendation
27          Accordingly, the Court finds that dismissal is the appropriate sanction and HEREBY

28   RECOMMENDS that this action be dismissed, without prejudice, for Plaintiff’s failure to obey a
                                                        3
 1   court order and for Plaintiff’s failure to prosecute this action.

 2           These Findings and Recommendation will be submitted to the United States District Judge

 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 4   days after being served with these Findings and Recommendation, Plaintiff may file written

 5   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

 6   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

 7   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”

 8   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

 9   F.2d 1391, 1394 (9th Cir. 1991)).

10
     IT IS SO ORDERED.
11

12       Dated:    May 31, 2019                                  /s/ Barbara   A. McAuliffe          _
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
